PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/403,613
Filing Date: 11 Jan 2017
Appellant(s): HELLOT et al.



__________________
Robert C.F. Perez
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/7/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner to remove issues for appeal: The grounds of rejection in view of USPN 3,191,791 to Jackson have been withdrawn.

The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of USPN 4,069,359 to DeMarse, USPN 4,936,457 to Kicherer, and/or USPAP 2014/0144908 to Bleile.

AAPA does not mention interposing an interleaving element but DeMarse discloses that it is known in the art to interpose an interleaving element to provide product support (prevent product deformation) such that each portion of the product is supported during packing, rolling, storage and shipment and such that each stacked layer is level with underlying layers (see entire document including column 2, lines 29-40, column 3, lines 23-68, column 5, lines 1-56, and Figures 1-19). Therefore, it would have been obvious to one having ordinary skill in the art to include an interleaving element, as claimed, to provide product support such that each portion of the fiber texture is supported during packing, rolling, storage and/or shipment and such that each stacked fiber texture layer is level with underlying fiber texture layers.
DeMarse discloses that the interleaving element can be made from any flexible volume compressible material (column 2, lines 50-52) and DeMarse discloses that the product being protected by the interleaving element may be made of an elastomer (column 5, lines 1-16). Plus, Kicherer discloses that it is known in the art to art to construct an interleaving element from an elastomer (column 5, lines 21-38). Further, Bleile discloses that it is known in the art to use a neoprene interleaving element (see entire document including Figure 15B, [0034] and [0085]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the interleaving element from any suitable flexible material, such as an elastomer (e.g. neoprene), to provide the textile structure with equal distribution of weight and/or because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 

In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).












(2) Response to Argument
I.	DeMarse teaches the claimed limitation wherein “the interleaving element presents a thickness that corresponds at least approximately to a difference between a thickness of said greater-thickness portion and a thickness of the portion of the texture situated outside said greater-thickness portion.” 
The Appellant asserts that DeMarse fails to teach or suggest the claimed limitation because “the tube is of uniform thickness throughout.” The Examiner disagrees. The product of DeMarse is a flexible tube comprising “enlarged folded edge portions with a flat center portion therebetween” (column 2, lines 6-12). DeMarse describes and illustrates the flexible tube as having greater-thickness edge portions and a lesser-thickness center portion. The Appellant incorrectly asserts that tube of DeMarse has a single thickness simply because the tube of DeMarse has a uniform tube wall thickness. The tube clearly has varying thickness as it is this variation in product thickness that the DeMarse invention addresses. If the tube was of uniform thickness then DeMarse would have no need to support portions of the tube. In other words, if the tube had a uniform thickness the patent of DeMarse would have no reason to exist. It is noted that DeMarse even refers to the tube wall thickness as the “wall thickness of the tube” (column 2, lines 14-17) NOT as the tube thickness.
Regarding the interleaving element having a thickness “at least approximately” to a difference between the greater-thickness and the lesser-thickness portions, the phrase has consistently been interpreted as meaning the interleaving element has a thickness “approximately” equal to the difference in thickness between the greater-thickness portion and the lesser-thickness portion, or the interleaving element has a thickness that is greater than the difference in thickness between the greater-thickness portion and the lesser-thickness portion. Multiple figures of DeMarse show this feature including Figures 2-4, 8-10, 12, 13 and 15. Not only is the feature shown, but the interleaving element of DeMarse necessarily has a thickness equal to or greater than the thickness difference between a folded edge portion and the center portion because otherwise the edge portions wouldn’t be spaced far enough apart to prevent adjacent edges from contacting and creasing as a result of said contact. 
II.	DeMarse, Kicherer, and Bleile are analogous art. 
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
1) The “FIELD” section of the current specification states that applicant’s endeavor “relates to” a method of fabricating a textile structure of varying thickness that can be used particularly, but “not exclusively,” for making fiber reinforced matrix composite material (page 1, lines 11-18). The “BACKGROUND” section of the current specification (page 1, line 20 through page 2, line 29) includes reference to “Prior Art” Figures 1 and 2 and details how the field of applicant’s endeavor encompasses the art of product stacking. As stated in Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979), and as repeated in MPEP 2141.01(a) regarding analogous art, “In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist” (emphasis added). Therefore, the field of applicant’s endeavor is broad and encompasses methods of product stacking.
2) The particular problem with which the applicant was concerned is how to prevent product deformation during product stacking (page 3, lines 20-33 of the specification).








DeMarse is Analogous Art
DeMarse is in the field of applicant’s endeavor because DeMarse relates to a method of product stacking. Further, DeMarse, like the current application, is in the field of stacking a product (polymeric tube) of varying product thickness (see Figures and column 1, lines 7-45). Further still, DeMarse, like the current application, is in the field of stacking and winding a product of varying product thickness (Figure 1).
DeMarse is also reasonably pertinent to the particular problem with which the current inventor was involved as DeMarse specifically describes and illustrates a variety of embodiments of the invention wherein product deformation is prevented during stacking (due to product thickness variation) by inserting an interleaving element (Figures 2-4, 8-10, 12, 13 and 15). Further, DeMarse even relates to preventing product deformation during product stacking while winding the product (Figure 1). Further still, DeMarse relates to preventing product deformation during product stacking to “relieve pressure” on the product while winding the product (column 2, lines 35-40) which is substantially similar to the current invention preventing product deformation during product stacking to “keep tension constant” on the product while winding the product (page 2, lines 12-15). 

Kicherer is Analogous Art
Kicherer is in the field of applicant’s endeavor because Kicherer relates to a method of stacking a product. Even more so, Kicherer, like the current application, relates to a method of stacking a product of varying product thickness (column 5, lines 21-38 and Figure 4). 
Kicherer is also reasonably pertinent to the particular problem with which the current inventor was involved as product deformation during stacking is prevented by compensating for product thickness variation by inserting an interleaving element (Figure 4 and column 5, lines 21-38). Further, Kicherer explicitly provides product “supporting action” while stacking (column 5, lines 27-36) which is similar to the current invention compensating for product thickness variation during product stacking to “keep tension constant” on the product (page 2, lines 12-15).
Bleile is Analogous Art
Bleile is in the field of applicant’s endeavor because Bleile relates to methods of stacking products. Further, Bleile is in the field of stacking fiber reinforced plastic ([0034], [0050], and [0085]) which is a material specifically disclosed by the current specification (page 1, lines 13-18).
Bleile is also reasonably pertinent to the particular problem with which the current inventor was involved as Bleile is concerned with preventing product deformation (“to avoid damage” when stacking) by inserting an interleaving element ([0085] and Figure 4).

III.	The Appellant asserts that DeMarse fails to teach or suggest that “the warp yarns or strands of a same layer and present in each turn of the winding of the fiber texture are all approximately at a same radial distance from a rotational axis of the mandrel.”
The Appellant asserts that the Examiner improperly relies on pages 3, 6 and 7 of Appellant’s specification as prior art. The Appellant is mistaken. Pages 3, 6 and 7 are not relied upon as prior art but rather as evidence to support an inherency position. 
AAPA discloses a woven textile structure of varying thickness wound onto a mandrel (see Figures 1-2). The claimed property is inherently taught by the applied prior art because the AAPA teaches a substantially identical woven textile structure (see Figures 1 and 2 labeled “Prior Art”), as compared to the current claims and specification, and DeMarse discloses a substantially identical method of interposing a substantially identical interleaving element, as compared to the current claims and specification. The current specification teaches that when winding a fabric of varying thickness (without an interleaving element) the warp take-up length is different in the thick and thin portions of the fabric (page 2, lines 12-29 of the specification) but that an interleaving element compensates for the thickness variation avoiding any increase in warp take-up length in any portion of the fiber texture and assuring that all the warp of a same layer are present at approximately the same radial distance from the rotational axis of the mandrel (page 3, lines 20-33 and page 6, line 33 through page 7, line 15 of the specification). The Appellant has failed to show that AAPA in view of DeMarse fails to inherently teach the claimed In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
The Appellant cites an annotated Figure 4 of DeMarse and asserts that DeMarse (alone) fails to teach or suggest warp yarns that are at a same radial distance from the rotational axis of the mandrel. Appellant’s argument is not commensurate in scope with the current rejection because the claims are not rejected by DeMarse alone. Rather, DeMarse is a secondary reference while AAPA is the primary reference. 


    PNG
    media_image2.png
    766
    1057
    media_image2.png
    Greyscale


Respectfully submitted,
/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789   

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.